DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) generating a 3D model of an object and a surface height map from a texture image.  In other words the process as claimed happens exclusively in a computer (or a person’s mind) and does not involve any steps that are performed outside of the computer. This judicial exception is not integrated into a practical application because as described above, none of the steps are performed outside of the computer, i.e. they are all mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the same reasoning as above.  The process is not actually put into practice by actually building an object.  In other words, the instant claims are drawn to a method of modeling (mental step) and are generically applied to the field of three dimensional printing without the use of a particular device beyond that of generic computer components and the process is done exclusively in a computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016084389 (using PG Pub 2017/0330364 as an English Language translation thereof)).
Regarding Claims 1-9:  Yamamoto et al. disclose a method of generating 3D printing data performed by an apparatus for generating 3D printing data [0008], the method comprising: generating a 3D model of an object [0008]; generating a surface height map from a texture image indicating a surface texture of the 3D model; setting an area in which the surface height map is projected on a surface of the 3D model; slicing the 3D model into a plurality of cross-section segments; and correcting a shape of at least a portion among the cross-section segments in consideration of the area in which the surface height map is projected on the 3D model (Figure 7 and [0017]).   In light of the 101 rejection above, the Examiner is unable to perform a substantive examination of the claims.  Yamamoto et al. is considered to be the closest prior art and it is the Examiner’s position that Yamamoto et al. either specifically describes the steps of the instant invention or renders the invention obvious.
Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive for the following reasons:
As previously noted in the Advisory Action (July 16, 2021), the instant process is clearly described as a modeling process.  The limitations are so broad as to be abstract and to cover mental steps which could be performed mentally or by a general purpose computer and are performed exclusively in a computer.  Applicant seems to argue that the instant apparatus is a particular machine with particular structure that is novel.  However the Examiner can find no such structure or even a machine beyond that of a general purpose computer, and as previously stated in the final office action (May 11, 2021) and the recent advisory action (July 16, 2021) the method fails to recite any steps that do not take place in a computer.
Applicant argues the process is more complicated and is much more complicated than steps that can be performed mentally and yet at the same time argues that the instant process simplifies the calculations and amount of data needed by previous processes.  None of which are indicated by the instant claims.  See for example Intellectual Ventures v. Symantec wherein the 
Applicant further argues that the instant claims go well beyond a “mental process” and thus are not merely an abstract idea and further argues that the abstract idea is incorporated into a practical application.  The Examiner disagrees.  The claims as currently written are so broad as to encompass mental process steps.  Further the addition of generic computer components to perform an abstract idea are even further indicative that the abstract idea is not integrated into a practical application…see MPEP 2106.05(f).
With respect to the art rejection:  As described in the previous office action and again in the instant application, it is the Examiner’s position that the claims are so broad as to read on the prior art.  Further when looking into the specification it is the Examiner’s position that Applicant is merely saying the same thing as the prior art in a different way.  The specification does not clear up the ambiguities caused by the breadth of the claims and as such the rejections are maintained.  Additional rejections could be made using the prior art found in the recent IDS submission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744